Citation Nr: 0903959	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-14 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA (VA) Regional Office (RO) 
in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision that, 
in pertinent part, denied service connection bilateral 
hearing loss.  In November 2006, the veteran testified at a 
Board videoconference hearing.  In July 2007, the Board 
remanded this appeal for further development.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss existed prior to 
service and did not increase in severity during service.  

2.  The veteran's left ear hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2008).  

2.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in January 2005, a rating 
decision in April 2005, a statement of the case in April 
2006, and correspondence in October 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a July 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
this claim.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004).  
The term "noted" means only conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
"based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Green v. Derwinski, 1 Vet. App. 320 (1991).  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2006).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.  

The veteran contends that he has right ear hearing loss and 
left ear hearing loss that are related to service.  He 
specifically alleges that he was exposed to acoustic trauma 
as an offset pressman during service.  

The veteran had active service from April 1966 to April 1968.  
His DD-214 indicates that his occupational specialty was 
listed as an offset pressman.  

His service medical records indicate that on a medical 
history form at the time of the January 1966 enlistment 
examination, he checked that he had not worn hearing aids.  
The reviewing examiner did not refer to any hearing problems.  
The January 1966 objective enlistment examination report 
noted that the veteran had no ear defects.  It was also 
reported that the veteran had impairment of hearing.  An 
audiological evaluation at that time showed pure tone 
thresholds in the veteran's right ear of 15 (30), 10 (20), 0 
(10), and 45 (50) decibels at 500, 1000, 2000, and 4000 
Hertz.  As to his left ear, pure tone thresholds were 15 
(30), 10 (20), 0 (10), and 5 (10) decibels at the same 
frequencies.  (NOTE: Prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the figures on the 
left and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)  

On a medical history form at the time of the March 1968 
separation examination, the veteran checked that he did not 
have hearing loss and that he did not wear hearing aids.  The 
reviewing examiner also did not refer to any hearing 
problems.  The March 1968 objective separation examination 
report noted that the veteran did not have any ear defects.  
An audiological evaluation at that time showed pure tone 
thresholds in the veteran's right ear of 0, 0, 0, and 45 
decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone 
thresholds in his left ear were 0, 0, 0, and 0 decibels at 
the same frequencies.  

Post-service private and VA treatment records show treatment 
for disorders including right ear hearing loss and left ear 
hearing loss.  

A February 2001 treatment entry from the South Carolina 
Department of Corrections noted that the veteran reported 
that he felt like there was something in his left ear for the 
past few years.  The veteran reported that he was having 
difficulty hearing for the past few years.  It was noted that 
the veteran already had a 50 percent hearing loss in his 
right ear from an explosion that occurred while he was in the 
Army.  The assessment was subjective hearing loss and chronic 
left ear problems.  A March 2001 entry from the same facility 
indicated that the veteran was approved for an ears, nose, 
and throat examination.  It was noted that the veteran had a 
50 percent hearing loss in the right ear from an explosion in 
the Army.  

An April 2001 treatment entry from the South Carolina 
Department of Corrections indicated that the veteran had 
hearing loss for years with noise exposure as well as 
tinnitus.  The assessment referred to other disorders.  In an 
undated entry from the same facility, it was noted that the 
veteran had hearing loss and that he would need hearing aids 
in the future.  A May 2001 treatment entry reported that the 
veteran had disorders including hearing loss and tinnitus.  
The assessment was problems as above.  A July 2001 entry also 
referred to an assessment of hearing loss.  A February 2002 
entry noted that the veteran had hearing loss without audio 
and that he might need a hearing aid in the future, the 
diagnosis was hearing loss.  

A December 2004 VA treatment entry noted, as to the veteran's 
ears, that his auditory acuity was grossly intact.  The 
assessment did not refer to any hearing loss.  

A January 2006 VA treatment entry indicated that the veteran 
called and stated that he would like a consultation by 
audiology.  He reported that he was having a hard time 
hearing in class.  Another January 2006 notation related that 
the veteran was seen recently and that he did not have any 
occlusion in the ears.  

A February 2006 entry indicated that the veteran was seen for 
a hearing aid evaluation.  He reported that he had a known 
history of right ear asymmetry dating back 40 years.  The 
veteran also stated that he had difficulty understanding 
conversational speech.  It was noted that he had no 
complaints of an ear infection, ear pain, aural fullness, 
vertigo, or tinnitus.  The reported hearing results (at least 
as to speech recognition testing) were indicative of a 
hearing loss disability in both ears under 38 C.F.R. § 3.385.  
The assessment was bilateral high frequency sensorineural 
hearing loss with the right ear worse than the left.  A 
subsequent February 2006 entry noted that hearing aids were 
fit and programmed to the veteran's satisfaction.  There was 
a notation that no pain or discomfort was reported.  

A February 2007 report from the Medical University of South 
Carolina reported hearing results that were indicative of a 
hearing loss disability in both of the veteran's ears under 
38 C.F.R. § 3.385.  

A March 2008 VA audiological examination report indicated 
that the veteran's claims file was reviewed.  It was noted 
that his chief complaint was hearing loss and that he had 
worn hearing aids since 2006.  It was also reported that the 
veteran served for two years in the Army and that he was 
exposed to weapons and equipment noise.  The veteran denied 
that he had any occupational noise.  He indicated that his 
recreational noise exposure involved lawn equipment, 
firearms, and stock car races.  It was noted that there was 
no history of tinnitus.  The examiner indicated that the 
veteran had been wearing hearing aids since 2006.  

The examiner reported hearing results that were indicative of 
a hearing loss disability in both ears under 38 C.F.R. 
§ 3.385.  The diagnoses were sensorineural hearing loss of 
the right ear with a normal to profound (90+) hearing loss 
and sensorineural hearing loss of the left ear with a normal 
to moderately severe (55 to 69) hearing loss.  The examiner 
indicated that the veteran's hearing loss "[was} not caused 
by or a result of service."  The examiner commented that the 
veteran's left ear hearing was normal on entry and exit 
audiograms and that, therefore, it "[was] not due to or 
aggravated by service."  The examiner stated that the 
veteran's right ear hearing was normal except for 4000 Hertz 
which was at 45 decibels on entry and 45 decibels on the exit 
audiogram.  The examiner remarked that the veteran did not 
get hearing aids until 2006 and that he had a history of 
recreational noise exposure.  It was noted that presbycusis 
was also a contributing factor.  

I.  Right Ear Hearing Loss

The veteran's service medical records indicate that at the 
time of the January 1966 objective enlistment examination 
report, he had a hearing loss disability in his right ear as 
defined by 38 C.F.R. § 3.385.  It was specifically noted at 
that time that the veteran had impairment of hearing.  The 
March 1968 objective separation examination report also 
showed a hearing loss disability in his right ear as defined 
by 38 C.F.R. § 3.385.  The results at the time of the 
separation examination actually showed slightly better right 
ear hearing acuity than at the time of the early January 1966 
enlistment examination.  

The Board concludes that there is clear and unmistakable 
evidence that the veteran's right ear hearing loss existed 
prior to service.  See Wagner, supra.  The January 1966 
objective enlistment examination report showed a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

Having shown that the veteran's right ear hearing loss 
preexisted service, the next step is to determine whether 
such condition was aggravated by service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  See Wagner, supra.  

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002).  In this regard, the VA examiner, pursuant to the 
March 2008 VA audiological examination report, specifically 
indicated that the veteran's hearing loss "[was} not caused 
by or a result of service."  The examiner also stated that 
the veteran's right ear hearing was normal except for 4000 
Hertz which was at 45 decibels on entry and 45 decibels on 
the exit audiogram.  The examiner remarked that the veteran 
did not get hearing aids until 2006 and that he had a history 
of recreational noise exposure.  It was noted that 
presbycusis was also a contributing factor.  There is no 
opinion to the contrary.  

Further, there is no post-service evidence of right ear 
hearing loss until February 2001.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years 
after service).  

The Board observes that February 2001 and March 2001 
treatment entries from the South Carolina Department of 
Corrections noted that the veteran had a 50 percent hearing 
loss in his right ear from an explosion in the Army.  The 
Board notes, however, that there is no evidence that any such 
explosion occurred.  Those statements were nothing more than 
a recitation of the veteran's belief regarding his hearing 
loss and were not a medical finding.  As such, they are not 
probative in linking any right ear hearing loss with his 
period of service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  A February 2006 
VA treatment entry noted that the veteran reported that he 
had a known history of right ear asymmetry dating back forty 
years.  Again, this statement was nothing more than a 
recitation of the veteran's belief.  See LeShore, supra.  

The veteran has alleged that he incurred right ear hearing 
loss during his period of service.  As a layperson, however, 
the veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

With no evidence of any increase in disability of the 
veteran's right ear hearing loss during his period of 
service, direct service connection or service connection 
based on aggravation may not be conceded.  See 38 C.F.R. § 
3.306(b) and VAOPGCPREC 3-03 (July 16, 2003).  Finally, 
without competent medical evidence linking the veteran's 
current disability to service, service connection is not 
possible.  

For the reasons set forth above, the Board finds that the 
evidence clearly and unmistakably shows that the veteran's 
right ear hearing loss existed prior to service and was not 
aggravated beyond the normal progression of the disorder.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.306; see also 
Wagner, supra.  Thus, the claim for service connection for 
right ear hearing loss is denied.  

II.  Left Ear Hearing Loss

The service medical records do not show any hearing loss 
disability in the veteran's left ear as defined by 38 C.F.R. 
§ 3.385.  There is also no evidence of record of left ear 
hearing loss within the year after service as required for a 
presumption of service connection.  

The first post-service clinical evidence of any left ear 
hearing loss is in February 2001, decades after the veteran's 
period of service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

As noted above, Board observes that February 2001 and March 
2001 treatment entries from the South Carolina Department of 
Corrections noted that the veteran reported that he was 
exposed to an explosion during service.  The Board notes, 
however, that there is no evidence that any such explosion 
occurred.  Additionally, those statements were nothing more 
than a recitation of the veteran's belief.  As such, they are 
not probative in linking any right ear hearing loss with his 
period of service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber is a medical professional).  

The March 2008 VA audiological examination report noted that 
the veteran's claims file was reviewed.  The diagnoses 
included sensorineural hearing loss of the left ear.  The 
examiner specifically indicated that the veteran's hearing 
loss "[was} not caused by or a result of service."  

The Board observes, as noted above, that the veteran 
currently has left ear hearing loss that constitutes a 
disability as defined by 38 C.F.R. § 3.385.  However, the 
probative medical evidence does not suggest that the current 
left hearing loss is related to the veteran's period of 
service.  In fact, the probative medical evidence is against 
this finding, indicating that the veteran's present left ear 
hearing loss began many years after service, and is not 
related to service.  The Board notes that there is simply no 
medical evidence of record specifically relating the 
veteran's current left ear hearing loss to his period of 
service.  

The veteran has alleged that he incurred left ear hearing 
loss during his period of service.  As a layperson, however, 
the veteran is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
veteran's current left ear hearing loss disability began many 
years after his period of active duty and was not caused by 
any incident of service.  There is no medical evidence to the 
contrary.  The Board must conclude that a left ear hearing 
loss disability was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


